Title: To Thomas Jefferson from Benjamin Hawkins, 11 July 1803
From: Hawkins, Benjamin
To: Jefferson, Thomas


          
            Creek agency 11 July 1803
          
          I had the pleasure to receive your favour by Mr. Hill at a time when my mind was greatly agitated with the state of affairs in my agency. The opposition with us joined by the Simanolie seemed determined to usurp the direction of affairs, to place a chief of their own choice over the nation, and to disturb the peace of the agency. In their progress, meeting but little opposition publicly, they believed that to be true which they wished to be true, organized their body, formed an imaginary union of the four nations under one leader, and began to fulminate edicts of death against their opponents. The plan to counteract them was devised in november, steadily persued and executed with dignity, at the time, when the opposition had brought their plan, to that awful crisis, which crowns with success or annihilates both project and projectors. And we have been so singularly fortunate hitherto as to do this without bloodshed. 
          Occupied as I have been I have had but little time to devote to my friends or to that crisis in our affairs which threatened the dissolution of our government. I was surprised at what I heared, but never dispaired, as I firmly believed the elective system had the proper corrective and would place us right and keep us so. The bitterness with which the Federal sect tincture every thing opposed to their hopes and persuits shews their disappointment and their deadly hatred to those who administer the government. Possessing, and avowing this hatred, they must have expected to be placed in a situation to contemplate on their own conduct and contrast it with that of their successors. As the change has taken place, and peace economy and a government bottomed on popular election is the order of the day, there is no doubt the United States will be consolidated in their antient principles. 
          It has afforded me and those with whom I am placed much satisfaction to understand from yourself your personal dispositions and opinions respecting the Indians, we feel ourselves worthy of the trust confided to us and shall act accordingly. The business of hunting has already as you suggest become insufficient to furnish cloathing and subsistence to the Creeks. Stock raising, agriculture and household manufactures are essential to their preservation and must be resorted to. I have encouraged them by all the means in my power as well private as public. They begin to be the general theme of conversation, have taken deep root and success finally is no longer doubtful. I intend next year to introduce letters. By turning their minds to things useful, and by teaching them to rely upon their own exertions and resources for support, they will become honest and peaceable neighbours, they will first seek the necessaries, then the Luxuries of life, and in this way they can and will spare their superfluous land. 
          The idea of incorporating them with us is not a novel one. It was first suggested in a conference of the commissioners of the United States appointed to treat with the southern Indians at Keowee in the year 1785. It was carried so far then by some of the commissions as to admit them into Congress as a state. but instead of this it was provided in the treaty with the Cherokees that they might send a deputy of their choice to Congress. The Creeks are less mixed with white people than any other indians and adhere rigidly to their antient customs in most things. They are excessively jealous and the women have invariably the habit of governing absolutely in all cases when connected with a white man. The husband is a tenant at will only so far as the occupancy of the premises of the woman but permanently bound in his property if he has children. Towards a white man a woman can commit no crime, if she is adulterous, it is a subject of laughter whereas if her husband was red she would forfeit her ears. Men of spirit fly from this; tame and base ones submit, and such people have given a taint to the opinion formed of us by the red people. I witnessed myself the degradation of the white man, and the rude insatiable conduct of their wives and families in several instances. I came in favour of the idea of forming amorous connexions with the women, had it in contemplation to set the example myself and order all my assistants to follow; commenced it with the Blacksmiths, was myself at the expense of an experiment under my own eye, and in my own yard, and found it would not do. The wife and family first took directions of the provisions, then the house and pay and finally the absolute government of every thing at the agency whether connected with the Smith or not. The Smiths and their wives parted, and I published an order against such connexion in future, and prohibited all amorous intercourse between red and white people at the agency. My young men were permitted to go to town after girls, and to have white girls, who, if they were clean neat and usefully instructive to the indian women were permited to reside at the agency and to be at my table. Indian women were invited to dine at the agency, treated with the most friendly attention, and on the footing of daughters of the house. This banished jealousy and gives a considerable degree of influence over them and their connexions. A perseverance in this line has brought the Indian women to reflect on and form proper ideas on the subject. They have recently made propositions to me to submit themselves and children to be governed by white men if I will rescind the order; I have some young girls of good families raised under my own roof to usefulness, with whom I shall begin the experiment a new, with the smiths and strikers in the public service, or such young men as I can get to marry them, and settle out on farms at such places as I shall direct. 
          If we succeed in bringing the Indian mind to accommodate Georgia to Ocmulgee we shall have gained much as that boundary will satisfy Georgia for the present and may remain for ten or twenty years, which will give the time as well as the means to perfect our plan of civilization. I need no stimulous from you on this head, and my journal to the proper officer will shew you the course I have pursued and am pursuing to attain it. The issue is doubtful. 
          The suspicions excited in Georgia are for local and private purposes and by speculative characters. The plan has some affinity to assassination, as I reside 200 miles from the frontiers, they combined their measures so as to succeed before a scrutiny could be had. It was first tried with the grand jurys of some courts and failed, and then by the Legislature of which the members are already ashamed. I was apprised at the Treaty of F. Wilkinson of an attempt to oust the agent for Indian affairs, and witnessed myself, some of the cunning, and blunderbuss language, of the person sealing the office, but it excited in me contempt only towards those concerned, and I did not think it worth while to report it to the Secretary of War. In truth, I have been so much occupied with the divisions among the Indians, the projects of Bowles, the helpless situation of my neighbours of Spain, the plan of civilization and the diffusing generally a spirit of peace and good will to all men, that I have but little time to devote to myself. 
          Accept for your present and future prosperity the sincere wishes of My dear Sir, your friend and obedient Servant, 
          
            
              Benjamin Hawkins
            
          
        